NON-FINAL ACTION after RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 January 2022 has been entered.
 
Drawings
The drawings were received on 7 September 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 39, 40, 42, 43, and 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Berit et al. (U.S. Patent Application 2003/0232711) in view of Jackson (U.S. Patent No. 7,601,112).
Regarding claim 39, Berit et al. discloses a method of botanical extraction (Abstract), the method comprising: providing a centrifuge utility platform (CUP) comprising a CUP vessel 12 having a vertical axis, an open end with a sealable lid 48, a 
Jackson discloses a centrifuge utility platform comprising a CUP vessel having a drain 14, bi-directionally rotating the perforated basket to release additional compounds from the substrate (analogous to plant matter), with agitation occurring from the counter current force of the solvent moving in and out of the substrate when the centripetal force pulls the solvent out, and then the solvent rushes back in when the direction changes; centrifuging the substrate at a spin speed and with repeated abrupt reversals in direction with tangential and rotational velocity resulting in sequentially opposing centripetal forces, and removing imbedded solvent from the substrate by centripetal 
Regarding claim 40, Berit et al. does not disclose transferring the collected organic compounds and other organic compounds to a filter system and filtering the organic compounds and other organic compounds downstream from the CUP. 
Jackson discloses transferring the collected compounds and other compounds to a filter system 92 and/or 108 and filtering the compounds and other compounds downstream from the CUP (col. 11 line 36 – col. 12 line 2; col. 14 lines 46-57). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Berit et al. with the washing, centrifuging and filtering steps of Jackson for the purpose of cleaning substrates using fluids in a perforated centrifuge drum (Abstract).
Regarding claim 42, Berit et al. discloses further comprising rotating the mesh enclosure of plant material at a predetermined rate and for a defined duration (paras. [0066]-[0067]).
Regarding claim 43, Berit et al. does not disclose intermittently draining solvent followed by rotation cycles. 
Jackson discloses intermittently draining solvent followed by spin cycles (col. 11 lines 1-66). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Berit et al. with the drain and the washing, centrifuging and filtering steps of Jackson for the purpose of cleaning substrates using fluids in a perforated centrifuge drum (Abstract).
Regarding claim 45 and 46, Berit et al. does not disclose wherein the solvent comprises an alcohol; wherein the solvent comprises methanol. 
Jackson discloses wherein the solvent comprises an alcohol; wherein the solvent comprises methanol (col. 13 lines 9-25). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of Berit et al. with the solvents of Jackson for the purpose cleaning substrates using fluids in a perforated centrifuge drum (Abstract).
Regarding claim 47, Berit et al. discloses wherein the mesh container has a size and shape that are complementary to an interior of the perforated basket (para. [0064]).

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jackson (U.S. Patent No. 7,601,112), as applied to claim 39, and further in view of Smith et al. (U.S. Patent No. 3,100,191).
Regarding claim 41, modified Berit et al. does not disclose separating the organic compounds from the solvent with an additional filter membrane surrounding an interior of the perforated basket.
Smith et al. discloses separating the organic compounds from the solvent with an additional filter membrane 115 and/or 125 surrounding an interior of the perforated basket. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the method of modified Berit et al. with the filter membrane of Smith et al. for the purpose of allowing solvent to escape from the basket and increasing the unrestricted open area of the bag (col. 7 lines 1-49).

Response to Arguments
Applicant’s arguments filed on 10 January 2022 with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496. The examiner can normally be reached MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Shuyi S. Liu/Examiner, Art Unit 1774